         Case 3:17-cr-00075-FAB Document 67 Filed 01/18/19 Page 1 of 1




               United States Court of Appeals
                               For the First Circuit
                                  _____________________
No. 17-1962
                             UNITED STATES OF AMERICA,

                                          Appellee,

                                              v.

                       ANGEL RAFAEL CONTRERAS-DELGADO,

                                    Defendant, Appellant.

                                    __________________

                                        JUDGMENT

                                  Entered: January 17, 2019

       This cause came on to be submitted on the briefs and original record on appeal from the
United States District Court for the District of Puerto Rico.

      Upon consideration whereof, it is now here ordered, adjudged and decreed as follows:
Angel Rafael Contreras-Delgado's sentence is affirmed.

                                                   By the Court:

                                                   Maria R. Hamilton, Clerk


cc:
Marie L. Cortes-Cortes
Angel Rafael Contreras-Delgado
Mariana E. Bauza Almonte
Mainon Schwartz
Marc Selim Chattah
